Citation Nr: 1454688	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  08-36 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis secondary to thoracic somatic dysfunction with muscle spasms.

2.  Entitlement to an increased initial rating in excess of 10 percent for thoracic somatic dysfunction with muscle spasms.

3.  Entitlement to an effective date prior to July 19, 2007 for the award of service connection for thoracic somatic dysfunction with muscle spasms.

4.  Entitlement to a total disability rating based on individual unemployability.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to July 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from  February 2008 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.   The February 2008 decision, in pertinent part, denied the Veteran's claim for service connection for arthritis.  The January 2012 decision granted a 10 percent disability rating for thoracic somatic dysfunction with muscle spasms with an effective date of July 19, 2007.  

The issues of service connection for arthritis and entitlement to a disability rating in excess of 10 percent were previously remanded by the Board in March 2012.  In A May 2014 Board hearing, the Veteran withdrew the claim for arthritis.  Accordingly, compliance with the remand instructions dealing with the arthritis issue has been rendered moot.  The development requested as pertaining to the issue of an increased rating has been accomplished, however, regrettably, additional development is necessary.

In May 2014, the Veteran provided testimony during a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript is of record.  During that hearing, the Veteran received representation from a Veterans Service Organization, despite having revoked that representative's power of attorney in an earlier, July 2013, correspondence.  In September 2014, the Veteran was contacted in order to determine whether he wished to represent himself or appoint a Veterans Service Organization as his representative.  In October 2014, the Veteran submitted a form to the Board stating that he wished to represent himself.

Additionally, during his hearing, the Veteran raised a claim of clear and unmistakable error in October 1992 and April 1995 rating decisions.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial increased rating for thoracic somatic dysfunction and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his appeal for arthritis secondary thoracic somatic dysfunction with muscle spasms during his May 2014 Board hearing.

2.  A letter received by the RO on July 19, 2007, is the first evidence of the Veteran's intent to file a claim to reopen his appeal for service connection for a thoracic somatic dysfunction with muscle spasms.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal with respect to service connection for arthritis secondary to thoracic somatic dysfunction have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.204 (2014).

2.  The criteria for an effective date prior to July 19, 2007 for the grant of service connection for thoracic somatic dysfunction have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his May 2014 hearing, the Veteran expressed his intent to withdraw the issue of entitlement to service connection for arthritis secondary to thoracic somatic dysfunction.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal on this matter.

II.  Earlier Effective Date

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  With regard to the Veteran's earlier effective date claim, the application of the law to the undisputed facts is dispositive of this appeal.  Therefore, additional notification and assistance is unnecessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

In any case, the Veteran was apprised of the general criteria for assigning effective dates and all potentially relevant records have been obtained.



Analysis

The Veteran seeks an earlier effective date for the grant of service connection for thoracic somatic dysfunction.  

A brief review of the history of the Veteran's claim is instructive.  The Veteran first sought service connection for a back disorder in a September 1991 claim.  The RO denied this claim in an October 1992 rating decision and notified in that same month of that denial and the opportunity to submit a notice of disagreement to begin an appeal.  

Following that rating decision, there was no communication whatsoever from the Veteran regarding any service connection claim until April 1995 when the Veteran stated in a correspondence that he wished to be evaluated for "a service connected disability."  He did not specify which disability but noted that he was separated from service secondary to a personality disorder and that he received treatment for this disorder at a VA medical center.  The Veteran also wrote in this statement "original claim submitted September 1991."  The Veteran submitted mental health treatment records along with this correspondence.  

In a June 1995 rating decision, the RO denied service connection for a personality disorder, and the Veteran submitted a notice of disagreement with that decision.  At no point did the Veteran mention a back disorder.

The Veteran first mentioned his back disorder in a statement received on July 19, 2007.  In that statement, the Veteran noted that he was unsure if he submitted a claim for a back condition and that, if he was previously denied service connection, he wished to reopen the claim.  

In a January 2012 rating decision, the RO granted the Veteran's claim for service connection.  The RO assigned an effective date for the grant of service connection of July 19, 2007, the date his claim to reopen was received by the RO. 

During his May 2014 videoconference hearing the Veteran and his former representative argued that the Veteran's effective date should be in 1991, the original date of the Veteran's claim for service connection.  The Veteran additionally testified that he had a mental illness which, essentially, prevented him from completing an earlier appeal.  

Unless specifically provided otherwise in the statute, the effective date of an award based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Veteran did not file a notice of disagreement in response to the initial October 1992 denial of his claim, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the October 1992 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).

In this case, the RO established an effective date for service connection of July 19, 2007.  This is the date that his claim to reopen was received by the RO.  There are no special circumstances that allow for the Board to establish an effective date earlier than the date of his claim to reopen. 

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

While the Veteran and his representative suggest that the Veteran's claim for service connection for a back disability was denied in 1995, the evidence of record demonstrates that the only 1995 rating decision issued pertained to an unrelated psychiatric disability and the April 1995 correspondence to the RO was correctly determined to be a claim for that disability as opposed to a back disorder.

The 1995 statement fails to identify service connection for a back disability as the benefit sought.  This statement cannot reasonably be interpreted as a claim to reopen the Veteran's claim for a back disability where he notes no such disability in the statement, describes a totally unrelated disability, provides medical evidence in support of that claim and fails to mention a back disability for years thereafter.

The Veteran's letters and his testimony make it clear that he believes that his claim for service connection should have been granted at the time of his first application for benefits in 1991, and he believes that his current effective date should correspond to this earlier date.  

As the Veteran filed the current claim for an earlier effective date long after the October 1992 rating decision became final, his initial 1991 claim for service connection cannot serve as the basis for establishing the effective date for the award of service connection.  

The Board notes the Veteran's argument that he was unable, secondary to his psychiatric disabilities, to file a timely notice of disagreement.  To the extent that the Veteran appears to be raising an equitable tolling issue with respect to the allegation of being unable to file an appeal due to his psychiatric conditions, the Board notes that equitable tolling is not applicable in the context of the filing period for a timely notice of disagreement.

The application of equitable tolling within the context of veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S. Ct. 453, 112 L.Ed.2d 435 (1990), wherein the United States Supreme Court (Supreme Court) held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id. 

As it applies to the governing statute in this case, 38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) held that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 because it does not contain a statute of limitations, but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.

The following year, Barrett v. Principi, 363 F.3d 1316 (2004) expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct," but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective dates prescribed by 38 U.S.C.A. § 5110 are not statutes of limitation.

Therefore, the controlling case law, Andrews (Holly) v. Principi, 351 F.3d 1134 (Fed. Cir. 2003), is that equitable tolling does not apply to 38 U.S.C.A. § 5110.  As the effective date established for the Veteran's thoracic somatic dysfunction with muscle spasms disability was based on § 5110, the Board must continue to deny this appeal even with this additional consideration.  This is particularly true in light of a more recent decision of the Federal Circuit that also addressed this issue, cited to Andrews as good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under § 5110.  See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  Moreover, in Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: "notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination," and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.").  In light of the Court's discussion in Percy, the Board finds that the filing of a notice of disagreement is jurisdictional and thus not subject to the equitable tolling doctrine.  

There is some question as to the issue of clear and unmistakable error in the decision which denied the Veteran service connection for a back disability.  As indicated above, the Board has referred CUE issues to the RO.  The Board is not in a position to adjudicate this claim in the first instance, however, and is bound by the statutes and regulations regarding service connection following previously denied claims.  Under that law, for the reasons explained above, his claim must be denied. 

The preponderance of the evidence is against the claim for an earlier effective date; there is no doubt to be resolved; and an earlier effective date for the award of service connection for thoracic somatic disorder is not warranted.


ORDER

The appeal for entitlement to service connection for arthritis secondary to thoracic somatic dysfunction with muscle spasms is dismissed.

An effective date prior to July 19, 2007 for the grant of service connection for a thoracic somatic dysfunction is denied.


REMAND

As an initial matter, the Board notes that the Veteran testified at his hearing he was in receipt of disability benefits from the Social Security Administration (SSA) for six years.  The Veteran's Social Security records have not, however, been associated with the claims folder.  As records which have the reasonable possibility of substantiating the Veteran's claim are in the possession of the Social Security Administration, the RO must make every effort to obtain such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

During his May 2014 hearing, the Veteran testified that he had received a VA examination for his thoracic somatic dysfunction only months earlier and that his symptoms had not increased since that examination.  Review of the record demonstrates that, in March 2014, the Veteran underwent a VA examination of the cervical, as opposed to thoracic, spine, and that the Veteran's has not received an examination for his thoracic spine disability since April 2012.  Moreover, the Veteran suggested that an examiner incorrectly reported his symptoms at the time of examination.  In order to ensure that a complete and contemporaneous record is available to the Board in considering the Veteran's appeal, a new examination is warranted.

Additionally, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the Veteran's May 2014 hearing, the Veteran indicated that he was not able to maintain employment secondary to his disabilities.  On remand, the Veteran should be provided with notice regarding entitlement to entitlement to a TDIU.  The RO will also have the opportunity to develop and adjudicate the claim in the first instance.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU.

2.  Secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file, to include the Veteran's Social Security Administration record related to any disability claim filed.

3.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected thoracic somatic dysfunction.  Provide the claim folder and a copy of this Remand to the examiner to be reviewed in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the thoracic spine, in degrees, noting by comparison the normal range of motion of the spine.  He or she must determine whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's thoracic spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. 

Finally, the examiner is to opine as to whether any pain found in the thoracic spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

4.  If deemed necessary, schedule the Veteran for a VA examination, to be conducted by a vocational specialist. The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examiner must take into consideration the Veteran's level of education, training, and previous work experience.

All examination reports must include a complete rationale for all opinions expressed.  If any examiner determines that a requested opinion cannot be rendered without resorting to speculation, that examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, readjudicate the appeals.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


